Case: 4:19-cv-00420-BYP Doc #: 6 Filed: 03/04/19 1 of 2. PageID #: 767




PEARSON, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



INTERNATIONAL UNION, UNITED                     )
UTOMOBILE, AEROSPACE AND                        )     CASE NO. 4:19CV0420
GRICULTURAL IMPLEMENT                           )
WORKERS OF AMERICA (UAW),                       )
                                                )     JUDGE BENITA Y. PEARSON
               Plaintiff,                       )
                                                )
       v.                                       )
                                                )
GENERAL MOTORS LLC,                             )
                                                )
               Defendant.                       )     ORDER



       Both the above-entitled action and International Union, United Automobile, Aerospace &

Agricultural Implement Workers of America - UAW v. General Motors LLC, No. 4:19CV0013

(N.D. Ohio filed January 2, 2019), are related and reside on the docket of the undersigned. Lead

counsel for both parties in Case No. 4:19CV0420, the most recently filed case, are required to

attend the Case Management Conference (“CMC”) in Case No. 4:19CV0013 scheduled for

March 8, 2019 at 10:00 a.m. in Chambers 313, Thomas D. Lambros United States Court House,

125 Market Street, Youngstown, Ohio. Parties and representatives in Case No. 4:19CV0420 are

welcome, but not required, to attend. While the Court plans to take advantage of the opportunity

to discuss both matters on March 8, 2019, the Court will remain open to a subsequent CMC, if

necessary, in Case No. 4:19CV0420.
Case: 4:19-cv-00420-BYP Doc #: 6 Filed: 03/04/19 2 of 2. PageID #: 768



(4:19CV0420)

       Attorney Joyce Goldstein shall immediately serve a copy of the within Order upon

Defendant General Motors LLC and file a proof of service.



       IT IS SO ORDERED.


    March 4, 2019                            /s/ Benita Y. Pearson
Date                                       Benita Y. Pearson
                                           United States District Judge




                                              2
